*27ORDER
STEVEN A. HERMAN of EAST BRUNSWICK, who was admitted to the bar of this State in 1978, having entered a guilty plea to a Criminal Accusation charging him with sexual assault in violation of N.J.S.A. 2C:14-2b, and good cause appearing;
It is ORDERED that, pursuant to R. l:20-6(a)(l), STEVEN A. HERMAN is temporarily suspended from the practice of law pending the final resolution of the ethics complaint pending against him, effective immediately, and until the further order of this Court; and it is further
ORDERED that STEVEN A. HERMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN A. HERMAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 20th day of November, 1985.